Case 1:19-cv-04977-JPC Document 52-7 Filed 09/12/19 Page 1 of 4




                    EXHIBIT 7
   Case 1:19-cv-04977-JPC Document 52-7 Filed 09/12/19 Page 2 of 4
     Case 1:08-cv-01828-LAP Document 14-4 Filed 05/05/08 Page 1 of 3




                              EXHIBIT B

                  To the Declaration of Slade R. Metcalf
in Support of Defendants’ Motion To Dismiss the First Amended Complaint
Case 1:19-cv-04977-JPC Document 52-7 Filed 09/12/19 Page 3 of 4
 Case 1:08-cv-01828-LAP Document 14-4 Filed 05/05/08 Page 2 of 3
Case 1:19-cv-04977-JPC Document 52-7 Filed 09/12/19 Page 4 of 4
 Case 1:08-cv-01828-LAP Document 14-4 Filed 05/05/08 Page 3 of 3




                           REDACTED
               REDACTED
